Citation Nr: 0523132	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease at L4-
5.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for lumbosacral strain with degenerative joint 
disease at L4-5, effective November 3, 1997.  In November 
1998, the veteran filed a notice of disagreement (NOD) with 
the assigned initial rating.  A statement of the case (SOC) 
was issued in March 1999, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 1999.  

In December 2002, the RO granted a higher initial rating of 
20 percent for the veteran's service-connected lumbosacral 
strain with degenerative joint disease, effective November 3, 
1997 (as reflected in a supplemental SOC (SSOC) dated that 
same month).

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

In October 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of a higher initial evaluation for 
the veteran's service-connected back disability (as reflected 
in the May 2005 SSOC), and returned the matter to the Board.  

Because the claim for a higher rating for PTSD involves a 
request for a higher initial rating following the grant of 
service connection, the Board has continued its 
characterization of this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although, as noted above, the RO increased the 
initial rating from 10 to 20 percent during the pendency of 
this appeal, inasmuch as a higher evaluation is available for 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher initial rating remains viable on appeal.  Id.;  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

The veteran contends that his service-connected back 
disability is more severe than the currently assigned rating 
indicates.  He most recently underwent VA examination in 
connection with the claim for a higher rating in August 2000.

The veteran's service-connected lumbar spine disability 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5295, which indicates that the criteria 
for evaluating arthritis (rated on the basis of limitation of 
motion) and the criteria for evaluating lumbosacral strain 
have been taken into consideration in evaluating the 
disability.  As noted in the prior remand, effective 
September 26, 2003, VA revised the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, while the RO provided the veteran and his 
representative notice of the revised rating criteria in the 
May 2005 SSOC, the RO has not obtained examination findings 
responsive to the new criteria.  The Board finds that such 
examination findings would be helpful in resolving the issue 
on appeal.

The Board also points out that the record includes reflects 
findings and assessments indicative of lumbar disc disease.  
In this regard,  a chiropractor treating the veteran assessed  
measurable spondylosis and degenerative intervertebral disc 
disease in August 2000, and, in February 2005, noted that the 
veteran continued to experience many of the indications of 
disc syndrome,  including sciatica in the right leg, limited 
and painful forward flexion of the lower back, and diminished 
deep tendon reflexes in the right leg.  Additionally, an 
April 2005 report of an MRI conducted by a VA physician, 
reflects a history of worsening chronic lower back pain and 
of an assessment of significant disc disease, as well as a 
clinical impression of L4-L5 bilateral facet disease with a 
mild broad-based disc bulge and mild bilateral foraminal 
narrowing.  

Hence, the requested examination should include medical 
opinion as to whether the veteran has intervertebral disc 
syndrome (IVDS), and, if so, whether such condition 
represents an aspect or progression of the disability for 
which service connection has been granted.  If IVDS is 
considered to be separate and distinct disability, the 
examiner should indicate whether it is possible to separate 
symptoms of IVDS from those of the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  If the examiner determines either 
that IVDS represents a progression of, or is associated with, 
the veteran's service-connected disability, or that the 
symptoms/effects of IVDS cannot be separated from the 
service-connected disability, then the examiner should render 
findings responsive to the criteria for rating IVDS.  

Accordingly, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examination, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may result in a 
denial of the claim for a higher initial rating.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Palo Alto 
Health Care System (HCS), a VA Medical Center (VAMC), dated 
from November 1998 to April 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Palo Alto HCS, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requests 
for records from Federal facilities.  
 
The RO should also provide the veteran with another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should note its continuing 
consideration of the criteria for evaluation of 
musculoskeletal disabilities of the spine, to include, if 
appropriate, the former and revised criteria for evaluating 
IVDS. If evaluation of the veteran's disability as IVDS is 
appropriate, the RO should consider the September 26, 2003 
changes (as indicated above) specific to rating IVDS, as well 
as changes to that portion of the rating schedule effective 
August 23, 2002.  See 67 Fed. Reg. 54345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The RO must also document its continued consideration of 
whether "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, cited to above, is 
appropriate.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Palo Alto 
HCS all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back, from April 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome that represents an aspect 
of, or progression of, the back 
disability for which service connection 
has been granted.  If not, the examiner 
should indicate whether it is possible to 
separate IVDS symptoms from those 
attributable to the he veteran's service-
connected disability.  If so, or if it is 
not possible to separate symptoms of IVDS 
symptoms from those of the service-
connected disability, the examiner should 
render findings responsive the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The examiner 
should opine whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
evaluation in excess of 20 percent for 
lumbosacral strain with degenerative joint 
disease at L4-5, in light of all pertinent 
evidence and legal authority, to include 
all  former and revised applicable 
criteria for rating diseases and injuries 
of the spine.  The RO must also document 
its continued consideration of whether 
"staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.   

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112). 


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

